     Case: 1:19-cv-07868 Document #: 30 Filed: 08/03/20 Page 1 of 3 PageID #:192




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


  Christopher George Pable,

                  Plaintiff,

          v.                                           No. 1:19-cv-07868

  Chicago Transit Authority and Clever Devices Hon. Elaine E. Bucklo
  Ltd.;

                  Defendants.


                            CHICAGO TRANSIT AUTHORITY’S
                          ADDITIONAL AFFIRMATIVE DEFENSES

        NOW COMES the Chicago Transit Authority (the “CTA”), by and through its counsel,

Taft Stettinius & Hollister LLP, and for its additional affirmative defenses to the Complaint of

Plaintiff, Christopher George Pable (“Plaintiff”) alleges:

                                   Seventh Affirmative Defense:
                                   Unclean Hands/In Pari Delicto

        Plaintiff’s claim is barred, in whole or in part, by the doctrine of unclean hands/in pari

delicto due to Plaintiff’s own misconduct during the course of his employment with the CTA. In

support of this affirmative defense, the CTA states that the following representative acts and

omissions of Plaintiff violated both CTA rules, policies, and procedures governing CTA

employees and/or Illinois law: (i) Plaintiff’s encryption of the primary drive and installation and

encryption of a secondary drive on CTA’s computer without CTA’s knowledge or authorization

such that the CTA was unable to access the contents of the secondary drive without retaining the

services of a third-party expert; (ii) Plaintiff’s failure to timely report the discovery of the Skeleton



                                                   1
    Case: 1:19-cv-07868 Document #: 30 Filed: 08/03/20 Page 2 of 3 PageID #:193




Key to the appropriate CTA personnel; (iii) Plaintiff’s deliberate preparation for and unauthorized

use of the Skeleton Key on Dayton RTA’s BusTime system; and (iv) Plaintiff’s felonious violation

of the Illinois Eavesdropping Act, 720 ILCS 5/14, et seq., wherein Plaintiff unlawfully recorded

the November 8, 2018 meeting by and between Plaintiff and two (2) other CTA personnel during

which Plaintiff resigned in lieu of termination.

                                       Eighth Affirmative Defense:
                                        After-Acquired Evidence

       To the extent the CTA is found liable, any recovery to Plaintiff must be limited by the

doctrine of after-acquired evidence. In support of this affirmative defense, the CTA states that

certain evidence acquired by the CTA during its investigation into Plaintiff’s conduct relating to

Plaintiff’s discovery and unauthorized use of the Skeleton Key would have resulted in the same

personnel action against Plaintiff. Specifically, the CTA states that the following representative

after-acquired evidence would have resulted in the same personnel action against Plaintiff: (i) that

Plaintiff violated CTA rules, policies, and procedures when Plaintiff encrypted the primary drive

and installed and encrypted a secondary drive on his CTA computer without the CTA’s knowledge

or authorization such that the CTA was unable to access the contents of the secondary drive without

retaining the services of a third-party expert; (ii) that Plaintiff utilized the CTA computer to engage

in certain activities that violated CTA rules, policies, and procedures without CTA’s knowledge

or consent; and (iii) that Plaintiff violated both CTA rules, policies, and procedures governing

CTA employees and Illinois law when Plaintiff unlawfully recorded the November 8, 2018

meeting by and between Plaintiff and two other CTA personnel, which constitutes a felony

pursuant to the Illinois Eavesdropping Act, 720 ILCS 5/14, et seq.




                                                   2
    Case: 1:19-cv-07868 Document #: 30 Filed: 08/03/20 Page 3 of 3 PageID #:194




Dated: August 3, 2020                       Respectfully submitted,

                                            CHICAGO TRANSIT AUTHORITY
                                            By: s/ Elizabeth E. Babbitt
                                                         One of Its Attorneys
John F. Kennedy
jkennedy@taftlaw.com
Elizabeth E. Babbitt
ebabbitt@taftlaw.com
Allison E. Czerniak
aczerniak@taftlaw.com
Nicollette L. Khuans
nkhuans@taftlaw.com
TAFT STETTINIUS & HOLLISTER LLP
111 East Wacker, Suite 2800
Chicago, Illinois 60601
(312) 527-4000
Attorney No. 29143




                                        3
